Opinion filed September 30, 2019




                                     In The


        Eleventh Court of Appeals
                                   __________

                 Nos. 11-17-00240-CR & 11-17-00241-CR
                               __________

              CHARLES EDWARD JOHNSON, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 35th District Court
                             Brown County, Texas
                  Trial Court Cause Nos. CR23612 & CR23614


                     MEMORANDUM OPINION
      The jury convicted Appellant, Charles Edward Johnson, of money laundering
and possession of marihuana. See TEX. PENAL CODE ANN. § 34.02(a)(1) (West
2016); TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(4) (West 2017). The trial
court sentenced Appellant to confinement for two years for the money-laundering
conviction and twenty years for the possession-of-marihuana conviction.
      In his brief, Appellant raises six issues: four concerning his pretrial motions
to suppress and two challenging the sufficiency of the evidence underlying his
convictions. In his first issue, Appellant contends that the search warrant affidavit
failed to articulate sufficient facts to support a finding of probable cause by the
issuing magistrate. Second, Appellant argues that the search of his mother’s vehicle
was outside the scope of the search warrant. Third, Appellant asserts that the trial
court erred in admitting evidence ascertained through a search of his cell phone. In
his fourth and final suppression issue, Appellant claims that his inculpatory
statements to law enforcement were involuntary and, therefore, inadmissible.
Lastly, in both his fifth and sixth issues, Appellant challenges the sufficiency of the
evidence to support his possession of marihuana and money-laundering convictions,
respectively. We affirm.
                                 Background Facts
      In August of 2014, Detective Joe Aaron Taylor of the Brownwood Police
Department began receiving information regarding a marihuana trafficking
operation based in Brown County.         After speaking with multiple confidential
informants, Detective Taylor’s investigation homed in on an unknown male who
went by the street names “Too High” and “Black.” According to Detective Taylor’s
informants, the unknown male drove a small white car and was distributing large
amounts of marihuana out of the Oakwood Apartment complex. Hampered by
limited information, the investigation was slow moving until November of 2014
when Detective Taylor met with a woman named Jaclyn Davison.
      Davison had been in a dating relationship with Appellant for about two years
and was the mother of his child. Davison told Detective Taylor that Appellant was
distributing large quantities of marihuana, which he stored at the Oakwood
Apartments. Moreover, Davison confirmed that Appellant went by the nicknames


                                          2
“Too High” and “Black” and drove a small white car. In addition to corroborating
the information provided by the confidential informants, Davison also told
Detective Taylor that, within the last forty-eight hours, she had seen Appellant in
possession of four pounds of marihuana at their residence located at 306 North
Greenleaf Street in Brownwood.
      Based on the information provided by Davison and its similarities with the
information provided by the confidential informants, Detective Taylor applied for
and was granted a search warrant. The search warrant authorized law enforcement
to search Appellant’s home, Appellant’s cell phone, and two white vehicles (a
Chevrolet Aveo, license plate BT5X203 and a Cadillac station wagon, license plate
DLW5234) for marihuana and evidence of marihuana distribution.
      Officers executed the search warrant the following day, November 22, 2014,
as Appellant was walking toward the street outside his home. Appellant’s white
Chevrolet Aveo was running with the keys in the ignition when officers arrived. The
Cadillac, however, was not at the residence, and Appellant denied any knowledge of
the vehicle. Nevertheless, a key to the Cadillac was found on the keychain in
Appellant’s Aveo.
      Once inside the home, officers found two combination safes in the kitchen,
which Appellant voluntarily opened. The two safes were empty but smelled strongly
of raw marihuana. A third, identical safe was discovered in Appellant’s mother’s
bedroom closet. Appellant disavowed ownership of the third safe, and officers were
forced to open the safe manually. A search of its contents revealed rubber bands;
dryer sheets; a spare key to the Cadillac; ammunition; and $9,000 wrapped in dryer
sheets, rubber-banded, and vacuum-sealed.
      Shortly after searching Appellant’s home, officers located the white Cadillac
across town at 1008 North Lackey Street in Brownwood and gained access to it


                                         3
utilizing the keys found in Appellant’s Aveo. A search of the Cadillac revealed over
twelve pounds of vacuum-sealed bags of marihuana, a Taurus 9mm handgun,
ammunition, a holster, and a digital scale. The vacuum-sealed bags were the same
type as those found in Appellant’s home; the handgun was loaded with the same
ammunition observed in the third safe; and the digital scale was consistent with the
empty digital scale box in Appellant’s home.
      In the weeks after he was arrested, Appellant made several efforts to speak
with law enforcement to document an allegation of an improper relationship between
a law enforcement officer and Davison. While outlining his accusation to law
enforcement—and after being read his Miranda 1 warnings—Appellant admitted to
purchasing thirty pounds of marihuana in Austin and selling the amount not found
in the trunk of the Cadillac. Appellant further acknowledged that at least “some” of
the $9,000 found in the third safe were proceeds from drug sales.
      Prior to trial, Appellant filed a motion to suppress the evidence found in his
home and cell phone and the statements he made to law enforcement after his arrest.
In the motion, Appellant argued that there was insufficient probable cause to issue
the search warrant, that the search of the Cadillac was outside the warrant’s scope,
and that Appellant’s inculpatory statements to law enforcement were involuntary.
The trial court denied the motion. At trial, the jury found Appellant guilty of both
money laundering and possession of marihuana. This appeal followed.
                                 Search Warrant Affidavit
      In his first and third issues, Appellant contends that the search warrant
affidavit failed to articulate sufficient facts to support a finding of probable cause.
The State argues that the information in the affidavit, which was derived from
statements by two separate confidential informants and corroborated by the personal


      1
       Miranda v. Arizona, 384 U.S. 436 (1966).

                                                  4
observation of a named witness, was sufficient to support a probable cause finding.
As explained below, we agree with the State that Detective Taylor’s affidavit
outlined facts that provided a substantial basis for the magistrate to conclude that the
search warrant would uncover evidence of criminal wrongdoing in the specified
locations.
      It is well established that “[t]he core of the Fourth Amendment’s warrant
clause and its Texas equivalent is that a magistrate may not issue a search warrant
without first finding ‘probable cause’ that a particular item will be found in a
particular location.” State v. Elrod, 538 S.W.3d 551, 556 (Tex. Crim. App. 2017)
(quoting State v. Duarte, 389 S.W.3d 349, 354 (Tex. Crim. App. 2012)). Probable
cause exists when, considering the totality of the circumstances, there is a fair
probability that contraband or evidence of a crime will be found at the specified
location. State v. McLain, 337 S.W.3d 268, 272 (Tex. Crim. App. 2011).
      When we review the legitimacy of a magistrate’s probable cause finding, we
are “bound by the four corners of the affidavit.” Elrod, 538 S.W.3d at 556.
     Probable cause exists when the facts and circumstances shown in the
     affidavit would warrant a man of reasonable caution in the belief that
     the items to be seized were in the stated place. A magistrate, in assessing
     probable cause, may draw inferences from the facts. Therefore, although
     the magistrate’s determination of probable cause must be based on the
     facts contained within the four corners of the affidavit, the magistrate
     may use logic and common sense to make inferences based on those
     facts.

        A magistrate’s decision to issue a search warrant is subject to a
     deferential standard of review, even in close cases . . . .

         ....




                                           5
        We will therefore uphold a magistrate’s decision to issue a search
     warrant so long as he or she has a substantial basis for concluding that
     probable cause exists.

Id. at 556–57 (footnotes, alterations, and quotation marks omitted).
      To determine whether a substantial basis existed for the magistrate’s decision,
we are instructed to avoid analyzing the affidavit in a “hypertechnical” manner.
Illinois v. Gates, 462 U.S. 213, 236 (1983); McLain, 337 S.W.3d at 271. Instead,
“when an appellate court reviews an issuing magistrate’s determination, that court
should interpret the affidavit in a commonsensical and realistic manner, recognizing
that the magistrate may draw reasonable inferences. When in doubt, we defer to all
reasonable inferences that the magistrate could have made.” McLain, 337 S.W.3d
at 271 (quoting Rodriguez v. State, 232 S.W.3d 55, 61 (Tex. Crim. App. 2007)).
      The affidavit in the present case is based almost entirely on statements
provided by various informants. Importantly, we note that not all informants are
equal. See Duarte, 389 S.W.3d at 356–58. While named citizen-informants are
presumed reliable, confidential informants are not. Id. at 357.
      Nevertheless, the mere fact that information was supplied by a confidential
informant does not foreclose a finding of probable cause: “An affidavit may be based
on hearsay information so long as the magistrate is informed of some of the
underlying circumstances from which the informant concluded that the narcotics
were where he claimed they were and some of the underlying circumstances from
which the officer concluded that the informant was credible or his information
reliable.” Brown v. State, 243 S.W.3d 141, 145 (Tex. App.—Eastland 2007, pet.
ref’d) (citing Aguilar v. State, 378 U.S. 108, 114 (1964)); see Gates, 462 U.S. at
241–42. Despite originating from a confidential source, courts have determined that
information is reliable when it “is corroborated, is a statement against penal interest,
is consistent with information provided by other informants, is a detailed first-hand

                                           6
observation, or is coupled with an accurate prediction of the subject’s future
behavior.” Duarte, 389 S.W.3d at 356–57 (footnotes omitted).
      The information provided by the confidential informants, then, must be
bolstered in some way before it is deemed reliable. However, information provided
by Davison, as a citizen-informant, is inherently reliable. See West v. State, 720
S.W.2d 511, 513 n.2 (Tex. Crim. App. 1986) (“We decline the invitation to view
with the same suspicion usually reserved for anonymous police informants with an
unproven record of reliability information given by citizens who report a crime then
freely share what information they have with police without withholding their own
names.”). Regardless, there was a substantial basis for finding probable cause even
if the reliability of all information within the affidavit is evaluated as if it were
provided by a confidential informant. Accordingly, we do not need to determine
whether Davison was a citizen-informant.
      Looking to the four corners of the affidavit, we note that the various named
and unnamed informants closely corroborate each other’s stories. As
Detective Taylor notes in his affidavit, a confidential source told him that Appellant
was “consistently distributing between 20-30 pounds” of marihuana a month. A
second confidential informant made the same statement to an investigator of the
Brown County Sheriff’s Office. Both confidential informants additionally stated
that Appellant resided at 306 North Greenleaf Street and drove a Cadillac. Further,
when Detective Taylor spoke with Davison, she corroborated the information from
the confidential informants and further elaborated from her own first-hand
observations. According to Davison, Appellant had been in possession of
approximately four pounds of marihuana at the 306 North Greenleaf Street residence
within the past forty-eight hours. She further told Detective Taylor that she observed
Appellant “distribute marihuana in close proximity to the suspected place(s).” Based


                                          7
on the totality of the circumstances, the combined logical force of these statements
provided the magistrate with a substantial basis to find probable cause to authorize
the search of Appellant’s home. We overrule Appellant’s first issue.
      In Appellant’s third issue, he focuses specifically on the magistrate’s finding
that there was probable cause to search Appellant’s cell phone. Appellant complains
that the search warrant affidavit neither conformed with the statutory requirements
to search a person’s cellular phone nor articulated sufficient facts to support a finding
of probable cause. See TEX. CODE CRIM. PROC. ANN. art. 18.0215 (West Supp.
2018). As the State correctly points out, the present search warrant was issued on
November 21, 2014. By contrast, Article 18.0215 of the Texas Code of Criminal
Procedure was not enacted until the 84th legislative session in 2015 and did not go
into effect until September 1, 2015. Act of May 31, 2015, 84th Leg., R.S., ch. 1251
§ 2, art. 18.0215, 2015 Tex. Gen. Laws 4209, 4209–10 (amended 2017) (current
version at CRIM. PROC. art. 18.0215). Consequently, Appellant’s argument that the
affidavit failed to satisfy the statutory requirements of Article 18.0215 is
inapplicable in this case. Walker v. State, 494 S.W.3d 905, 908 n.1 (Tex. App.—
Houston [14th Dist.] 2016, pet. ref’d). Instead, the totality-of-the-circumstances
framework described above applies to whether the magistrate properly authorized
the search of Appellant’s cell phone.
      This requires us to determine whether “a reasonable reading by the
magistrate” would lead to the conclusion that there was a “fair probability” that
Appellant’s cell phone contained contraband or evidence of a crime. Rodriguez v.
State, 232 S.W.3d 55, 60 (Tex. Crim. App. 2007). In reviewing the magistrate’s
decision, “the focus is on the combined logical force” of the facts in the
affidavit. Duarte, 389 S.W.3d at 354–55. As set out in our analysis of Appellant’s
first issue, the statements in the search warrant affidavit would clearly allow a


                                           8
magistrate to conclude that Appellant was distributing considerable quantities of
marihuana. Based on that reasonable inference, the magistrate issued a search
warrant for the seizure of “ledgers containing illegal drug transactions,” including
those recorded in telephones.
      Again, interpreting the affidavit in a commonsensical and realistic manner and
recognizing that the magistrate may draw reasonable inferences, we conclude that
the magistrate could have reasonably inferred that someone distributing large
quantities of marihuana would possess records of his dealings. See McLain, 337
S.W.3d at 271. We further conclude that, in an increasingly technology-dependent
society, the magistrate could reasonably infer that those records would be on
Appellant’s cell phone. See Rodriguez, 232 S.W.3d at 62. Given the express
statements in the affidavit and the reasonable inferences from them, we conclude
that the magistrate had a substantial basis for concluding that probable cause existed
sufficient to grant a search warrant for ledgers containing illegal drug transactions
on Appellant’s cell phone. We overrule Appellant’s third issue.
                            Scope of the Search Warrant
      In his second issue, Appellant argues that the search of his mother’s Cadillac
was outside the scope of the search warrant. Appellant’s contentions appear to focus
on the fact that the Cadillac was found and searched at 1008 North Lackey Street,
not at 306 North Greenleaf Street. Appellant, however, also devotes a considerable
portion of his brief to whether sufficient probable cause existed to authorize the
search of the Cadillac. Accordingly, we briefly resume our discussion of the
magistrate’s probable cause finding before moving on to the scope.
      According to Detective Taylor’s confidential informants, Appellant
“regularly use[d] a Cadillac to pick up large quantities of marihuana for distribution
in Brownwood (Brown County), Texas.” Confidential informants told another


                                          9
officer that Appellant “often use[d] a Cadillac (that he ke[pt] covered at the
residence) to pick up large quantities of marihuana for distribution.” Though these
statements themselves were not corroborated by Davison, as previously discussed,
we review probable cause findings in light of the totality of the circumstances.
McLain, 337 S.W.3d at 272. Deviating from that standard would violate our duty to
refrain from reading the affidavit in a hypertechnical manner. See Gates, 462 U.S.
at 236; see also McLain, 337 S.W.3d at 272. When we consider the corroborating
statements above, it was reasonable for a magistrate to find that the statements of the
confidential informants were reliable. We conclude, therefore, that the details in the
affidavit provided the magistrate with sufficient probable cause to conclude that
there was a fair probability that contraband or evidence of a crime would be found
in the described Cadillac.
      Next, we move our attention to Appellant’s complaints about the scope of the
search warrant. “Before the facts can be examined to determine whether a search
exceeded the scope of the warrant we must determine whether the scope of the search
is contested because of the location where the items were seized, or by the claims
that the items seized were not described in the warrant or otherwise reasonably
connected to the search.” Snider v. State, 681 S.W.2d 60, 62 (Tex. Crim. App. 1984).
As in this case, “[i]f the former contention is raised the officers must show that they
were properly in the place where the item was found.” Id. at 62–63. The officers in
this case were operating under the authority of a warrant, which is sufficient to justify
the location of the seizure. See id. at 63 (stating officers may establish the validity
of the location a seizure took place “on the basis of [a] warrant . . . or under the
authority of one of the other exceptions to the warrant requirement”). Appellant’s
contentions, however, are not concerned with where the Cadillac was so much as
where the Cadillac was not.


                                           10
      Appellant relies on United States v. Gentry to support the proposition that a
vehicle located away from the premises to be searched is outside the scope of the
search warrant. In Gentry, however, the search warrant merely authorized the search
of vehicles located on the “surrounding grounds.” United States v. Gentry, 839 F.2d
1065, 1068–69 (5th Cir. 2000). The search warrant in this case, however, explicitly
provides for the search of “a white Cadillac station wagon displaying Texas license
plate # DLW5234.”         Accordingly, the magistrate authorized the search of
Appellant’s home and the Cadillac itself, irrespective of its location within the City
of Brownwood. As the court of criminal appeals stated in State v. Barnett: “The
appellee’s car is constitutionally protected, not because it is in or out of any ‘search
zone,’ but because the search warrant affidavit does not particularly describe it or
state any reasons for its search.” State v. Barnett, 788 S.W.2d 572, 577 (Tex. Crim.
App. 1990). Because the search warrant affidavit in this case both particularly
described the Cadillac and set forth the reasons for its search, the search of the
Cadillac was well within the scope of the search warrant. We overrule Appellant’s
second issue.
                                     Voluntariness
      In Appellant’s fourth issue, he claims his inculpatory statements to law
enforcement were involuntary. Accordingly, he claims that the trial court erred
when it denied his motion to suppress evidence resulting from those statements.
Appellant’s argument rests on an assertion that his statements were involuntary
because the interviewing officer refused to investigate his complaint of police
misconduct unless he confessed to the present offenses. Because we agree with the
trial court that Appellant’s statements were not coerced and were instead given freely
and voluntarily and without compulsion, we conclude that the trial court did not err
in denying the motion to suppress.


                                          11
      Shortly after being arrested, Appellant requested to speak with Texas Ranger
Jason Shea. That entire meeting lasted less than one hour. Throughout the meeting,
Appellant did not request his attorney even after he was read the statutory warning
set out in Article 38.22, section 2(a) of the Texas Code of Criminal Procedure. The
purpose of Appellant’s requested meeting was to report an allegation of police
misconduct concerning his case.
      During their discussion, Ranger Shea made several statements offering to
investigate Appellant’s complaint.      Notably, one such statement came even
before Appellant made any inculpatory statements. Given the overlap between
Appellant’s complaint and pending charges, however, Ranger Shea also made
several efforts to ensure the veracity of Appellant’s complaint. Though most of
Ranger Shea’s statements are wholly innocuous, in one instance he told Appellant,
“If you’re not going to be totally honest with me, I’m not going to help you at all.”
      The trial court is the “sole and exclusive trier of fact and judge of the
credibility of the witnesses and the evidence presented at a hearing on a motion to
suppress, particularly where the motion is based on the voluntariness of a
confession.” Delao v. State, 235 S.W.3d 235, 238 (Tex. Crim. App. 2007) (footnotes
omitted). “[G]reat deference is accorded to the trial court’s decision to admit or
exclude such evidence, which will be overturned on appeal only where a flagrant
abuse of discretion is shown.” Id. We look to the totality of the circumstances when
we review the voluntariness of a statement. Arizona v. Fulminante, 499 U.S. 279,
285–86 (1991).
      Pursuant to Article 38.21 of the Texas Code of Criminal Procedure, statements
of the accused are admissible against him “if it appears that the same was freely and
voluntarily made without compulsion or persuasion.” CRIM. PROC. art. 38.21 (West
2005); Martinez v. State, 127 S.W.3d 792, 794 (Tex. Crim. App. 2004). Standing


                                         12
alone, a detective’s misrepresentations to a “suspect during an interrogation” do not
render a confession involuntary. Green v. State, 934 S.W.2d 92, 99 (Tex. Crim.
App. 1996). Law enforcement may employ certain types of deception “designed to
elicit a confession” so long as the suspect’s will is not overborne. Id. Factors to
consider when determining whether a defendant’s will was overborne include:
“length of detention; incommunicado or prolonged interrogation; denying access to
a family member; refusing a defendant’s request to telephone a lawyer or family
member; and physical brutality.” Pace v. State, 986 S.W.2d 740, 747 (Tex. App.—
El Paso 1999, pet. ref’d).
      None of these factors are at issue in this case. Ranger Shea’s statements were
not of such an influential nature that they would cause a “defendant to speak
untruthfully.” Martinez, 127 S.W.3d at 794. This is especially true considering
(1) the isolated nature of the statements, (2) Ranger Shea’s continued willingness to
help investigate Appellant’s complaint, and (3) Appellant’s cooperation with federal
authorities to work out a deal with them, indicating his willingness to confess to law
enforcement. Because the record does not support that Appellant’s statements were
coerced, we overrule his fourth issue.
                               Evidentiary Sufficiency
      Lastly, in Appellant’s fifth and sixth issues, Appellant challenges the
sufficiency of the evidence to support the convictions for possession of marihuana
and money laundering. We review a sufficiency of the evidence issue under the
standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979. Brooks v.
State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337, S.W.3d 286,
288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we
review all the evidence in the light most favorable to the verdict to determine
whether any rational trier of fact could have found the essential elements of the


                                         13
offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330
S.W.3d 633, 638 (Tex. Crim. App. 2010). The trier of fact may believe all, some,
or none of a witness’s testimony because the factfinder is the sole judge of the weight
and credibility of the witnesses. Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim.
App. 1986); Isham v. State, 258 S.W.3d 244, 248 (Tex. App.—Eastland 2008, pet.
ref’d). We defer to the trier of fact’s resolution of any conflicting inference raised
by the evidence and presume that the trier of fact resolved such conflicts in favor of
the verdict. Jackson, 443 U.S. at 326; Brooks, 323 S.W.3d at 899; Clayton v. State,
235 S.W.3d 772, 778 (Tex. Crim. App. 2007).
      In Issue Five, regarding the possession-of-marihuana conviction, Appellant
asserts that the State failed to prove that he was linked to the marihuana found in his
mother’s car. A person commits the offense of possession of marihuana if he
“knowingly or intentionally possesses a usable quantity of marihuana.” HEALTH &
SAFETY § 481.121(a). Evidence which affirmatively links the accused to the
marihuana “suffices for proof that he possessed it knowingly.” Brown v. State, 911
S.W.2d 744, 747 (Tex. Crim. App. 1995). Links that may establish knowing
possession include: (1) the accused’s presence when a search is conducted;
(2) whether the contraband was in plain view; (3) the accused’s proximity to and the
accessibility of the contraband; (4) whether the accused was under the influence of
drugs when arrested; (5) whether the accused possessed other contraband or
narcotics when arrested; (6) whether the accused made incriminating statements
when arrested; (7) whether the accused attempted to flee; (8) whether the accused
made furtive gestures; (9) whether there was an odor of contraband; (10) whether
other contraband or drug paraphernalia was present; (11) whether the accused owned
or had the right to possess the place where the drugs were found; (12) whether the
place where the drugs were found was enclosed; (13) whether the accused was found


                                          14
with a large amount of cash; and (14) whether the conduct of the accused indicated
a consciousness of guilt. Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App.
2006).
      In Issue Six, Appellant argues that the State failed to prove that the money
found in the third safe was acquired or derived from any criminal activity or that he
was linked to that money if it was acquired or derived from such activity. A person
commits the offense of money laundering if he “acquires or maintains an interest in,
conceals, possesses, transfers, or transports the proceeds of criminal activity.”
PENAL § 34.02(a)(1). Knowledge of the specific nature of the criminal activity
giving rise to the proceeds is not required to establish a culpable mental state. Id.
§ 34.02(a–1). The money laundering indictment alleged that Appellant did
“knowingly acquire or maintain an interest in or possess the proceeds of criminal
activity, to-wit: possession or delivery of marihuana or controlled substance and the
value of said funds was $1,500 or more but less than $20,000.” Accordingly, we
will jointly discuss the evidence supporting each conviction.
      The evidence presented against Appellant at trial was extensive. The evidence
included witness testimony, officer testimony, more than twenty incriminating text
messages, and Appellant’s own confession. The witness and officer testimony
established that Appellant was in possession of a key to the Cadillac, that the trunk
of the Cadillac contained marihuana, and that Appellant was distributing marihuana
on the streets. The testimony further established that conspicuously wrapped money
and other contraband were found in Appellant’s home. The text messages further
support the inference that Appellant was distributing marihuana.
      Appellant’s confession—though not the sine qua non of his conviction—was
certainly one of the strongest pieces of evidence presented against him. On the
recording, which was played at trial, Appellant admits to purchasing thirty pounds


                                         15
of marihuana in Austin and selling sixteen pounds prior to the officers’ discovery of
the remaining fourteen. Appellant further admitted that at least some of the $9,000
found in the third safe was money from criminal activity. Standing alone, a
reasonable jury could have found Appellant guilty beyond a reasonable doubt of
both possession of marihuana and money laundering based solely on his confession.
Thus, we believe that the jury could have found beyond a reasonable doubt that
Appellant knowingly or intentionally possessed a usable quantity of marihuana and
knowingly acquired or maintained an interest in the proceeds of criminal activity.
We overrule Appellant’s fifth and sixth issues.
                                         This Court’s Ruling
        We affirm the judgments of the trial court.




                                                           KEITH STRETCHER
                                                           JUSTICE


September 30, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                     16